Citation Nr: 1453634	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-00 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to March 1, 2011, in excess of 50 percent prior to October 7, 2013, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1978 to June 1978, from November 1990 to October 1991, and from February 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

During the pendency of this appeal, the Veteran has been granted an increased rating, to 70 percent, for PTSD.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

This appeal was processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Veteran indicated that all of his treatment was at the VA medical center in Durham, North Carolina and he requested all records be obtained.  Although records were received from that facility as recently as April 2014, this document suggests additional records may exist.  Accordingly, remand is required in order that they be obtained and reviewed.  

Additionally, the Board notes that additional VA examination reports and clinical records have been added to the claims file subsequent to the most recent supplemental statement of the case, dated in February 2014.  These documents were added prior to transfer of the file to the Board in August 2014.  By regulation, if the AOJ receives additional pertinent evidence both after the issuance of a SOC and prior to the transfer of the appellate record to the Board, the AOJ must review that evidence and, if necessary, furnish the appellant and the representative an additional SSOC. See 38 C.F.R. §§ 19.31(b)(1), 19.37(a).  Although the Board has jurisdiction to determine what action is required with respect to additional evidence submitted after the transfer of the claims file to the Board, the Board does not have such jurisdiction regarding evidence added to the claims file prior to said transfer.  See 38 C.F.R. §§ 19.37(a), (b).  As the Veteran has not waived review of this additional evidence by the AOJ, remand is required in order for this evidence to be considered by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA medical center in Durham, North Carolina, as well as any other VA facility at which the Veteran has received psychiatric treatment.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

